DETAILED ACTION
The office action is a response to an application filed on March 17, 2020, wherein Claims 1-25 have been canceled. Claims 26-45 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 32 and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 and 36 recites the limitation “wherein the component radio frequency signal is based on the radio frequency signal and associated with a frequency related to the radio frequency signal represented in the frequency domain” in “the frequency domain”. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “a baseband frequency based on a component radio frequency signal, wherein the second signal is determined based on shifting frequencies related to the radio frequency signal represented in the frequency domain by a shift frequency" in “the frequency domain”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 32, and 36 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by KIM et al. (KIM hereafter) (US 20180205581 A1).

Regarding Claim 26, KIM  teaches,  A communication device, comprising:
a receiver configured to receive a radio frequency signal (KIM; [0029] …a signal reception method and apparatus of a low-cost MTC UE limited to narrowband communication with an eNB); and
a processor configured to determine (KIM; [0029] …The low cost MTC UE is configured with an RF module and a baseband module that always operate in a narrowband):
a shift frequency (caused by the DC offset …narrow bands) based on a component radio frequency signal (DC subcarrier) (KIM; [0031] … selecting the DC subcarrier to minimize reception performance degradation caused by the DC offset at the low-cost MTC UE in an environment where there is a plurality of narrow bands);
a second signal (resource blocks 403, it contains 12 OFDM subcarriers available for data and control information transmission) based on the radio frequency signal (KIM; [0029] …terminal performs frequency hopping among available narrowband regions… [0031] …for receiving control information and data on the DC subcarrier… [0055]… the other resource blocks 403, it contains 12 OFDM subcarriers available for data and control information transmission …  Since the eNB uses a resource block as the basic unit for downlink data transmission to the normal UEs and the low-cost MTC UEs, the data, control information),
wherein the component radio frequency signal  is based on the radio frequency signal and associated (the subcarrier corresponding to the DC subcarrier in a narrow bandwidth for the low-cost MTC UE) with a frequency related to the radio frequency signal (transmitting data and reference signals) represented in the frequency domain  (KIM; [0030] However, the subcarrier corresponding to the DC subcarrier in a narrow bandwidth for the low-cost MTC UE should be used for transmitting data and reference signals… [0045] … a DC subcarrier being considered in every narrowband region is referred to as narrowband DC subcarrier.),
wherein the second signal is determined   (resource blocks are located at each of both sides) based on shifting frequencies (the system DC subcarrier 301) related to the radio frequency signal represented in the frequency domain by the shift frequency (DC subcarrier, within the resource blocks) (KIM; [0045] … system DC subcarrier, within the resource blocks forming the narrowband region…[0047] … a plurality of subcarriers are arranged at an OFDM subcarrier interval .DELTA.f 203 on the frequency axis … [0052] the number of resource blocks 302 is even in the system operating with the system transmission bandwidth of 1.4 MHz, 10 MHz, or 20 MHz.  That is, N.sub.RB.sup.DL is an even number. Accordingly, N.sub.RB.sup.DL/2 resource blocks are located at each of both sides of the system DC subcarrier 301, which is located at the center of the system transmission bandwidth).

Regarding Claim 32, KIM  teaches,  A communication device, comprising:
a receiver configured to receive a radio frequency signal (KIM; [0029] …a signal reception method and apparatus of a low-cost MTC UE limited to narrowband communication with an eNB);and
a processor configured to determine (KIM; [0029] …The low cost MTC UE is configured with an RF module and a baseband module that always operate in a narrowband):
(resource blocks 403) based on the radio frequency signal (KIM; [0029] …terminal performs frequency hopping among available narrowband regions… [0031] …for receiving control information and data on the DC subcarrier… [0055]… the other resource blocks 403, it contains 12 OFDM subcarriers available for data and control information transmission …  Since the eNB uses a resource block as the basic unit for downlink data transmission to the normal UEs and the low-cost MTC UEs, the data, control information),
a baseband frequency based on a component  radio frequency signal (KIM; [0043]… the UE has to configure the downlink reception bandwidth of the RF and baseband sections of the UE to be identical with the downlink transmission bandwidth of the RF and baseband section of the eNB), wherein the second signal is determined   (resource blocks are located at each of both sides) based on shifting frequencies (the system DC subcarrier 301) related to the radio frequency signal represented in the frequency domain by the shift frequency (DC subcarrier, within the resource blocks) (KIM; [0045] … system DC subcarrier, within the resource blocks forming the narrowband region…[0047] … a plurality of subcarriers are arranged at an OFDM subcarrier interval .DELTA.f 203 on the frequency axis … [0052] the number of resource blocks 302 is even in the system operating with the system transmission bandwidth of 1.4 MHz, 10 MHz, or 20 MHz.  That is, N.sub.RB.sup.DL is an even number. Accordingly, N.sub.RB.sup.DL/2 resource blocks are located at each of both sides of the system DC subcarrier 301, which is located at the center of the system transmission bandwidth).
wherein the component radio frequency signal is based on the radio frequency signal and associated (the subcarrier corresponding to the DC subcarrier in a narrow bandwidth for the low-cost MTC UE) with a frequency related to the radio frequency signal represented in the frequency domain (transmitting data and reference signals) (KIM; [0030] However, the subcarrier corresponding to the DC subcarrier in a narrow bandwidth for the low-cost MTC UE should be used for transmitting data and reference signals… [0045] … a DC subcarrier being considered in every narrowband region is referred to as narrowband DC subcarrier).

Regarding Claim 36, KIM  teaches,  A method for radio frequency communication, the method comprising: 
receiving a radio frequency signal (KIM; [0029] …a signal reception method and apparatus of a low-cost MTC UE limited to narrowband communication with an eNB); 
determining a shift frequency based on a component radio frequency signal(KIM; [0031] … selecting the DC subcarrier to minimize reception performance degradation caused by the DC offset at the low-cost MTC UE in an environment where there is a plurality of narrow bands);
determining  a second signal (resource blocks 403) based on the radio frequency signal (KIM; [0029] …terminal performs frequency hopping among available narrowband regions… [0031] …for receiving control information and data on the DC subcarrier… [0055]… the other resource blocks 403, it contains 12 OFDM subcarriers available for data and control information transmission …  Since the eNB uses a resource block as the basic unit for downlink data transmission to the normal UEs and the low-cost MTC UEs, the data, control information),
wherein the component radio frequency signal (DC subcarrier) is based on the radio frequency signal and associated (narrow bandwidth for the low-cost MTC UE) with a frequency related to the radio frequency signal represented in the frequency domain (transmitting data and reference signals) (KIM; [0030] However, the subcarrier corresponding to the DC subcarrier in a narrow bandwidth for the low-cost MTC UE should be used for transmitting data and reference signals… [0045] … a DC subcarrier being considered in every narrowband region is referred to as narrowband DC subcarrier.),
wherein the second signal is determined   (resource blocks are located at each of both sides) based on shifting frequencies (the system DC subcarrier 301) related to the radio frequency signal represented in the frequency domain by the shift frequency (DC subcarrier, within the resource blocks) (KIM; [0045] … system DC subcarrier, within the resource blocks forming the narrowband region…[0047] … a plurality of subcarriers are arranged at an OFDM subcarrier interval .DELTA.f 203 on the frequency axis … [0052] the number of resource blocks 302 is even in the system operating with the system transmission bandwidth of 1.4 MHz, 10 MHz, or 20 MHz.  That is, N.sub.RB.sup.DL is an even number. Accordingly, N.sub.RB.sup.DL/2 resource blocks are located at each of both sides of the system DC subcarrier 301, which is located at the center of the system transmission bandwidth).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, 29, 30,33, 34,  and 35 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Tertinek (Tertinek hereafter) (US 20180219573 A1).

Regarding Claims 27 and 33, KIM teaches, the claims 26 and 32,
KIM fails to explicitly teach, wherein second component radio frequency signals are based on the radio frequency signal and associated with second frequencies related to the radio frequency signal represented in the frequency domain, respectively,
wherein the processor is configured to determine the component radio frequency signal based on the second component radio frequency signals
However, in the same field of endeavor, Tertinek teaches, wherein second component radio frequency signals are based on the radio frequency signal and associated with second frequencies related to the radio frequency signal represented in the frequency domain, respectively (Tertinek; [0030]…if the undesired signal component is a modulated transmit signal, the frequency of the interfering signal 103 may be equal or similar to a carrier frequency of the undesired signal component of the RF signal 101),
wherein the processor is configured to determine the component radio frequency signal based on the second component radio frequency signals (Tertinek; [0030] … the interfering signal 103 may cause the mixer 120 to down-mix the undesired signal component to the baseband).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030])

Regarding Claims 28 and 34, KIM-Tertinek teaches, the claims 27 and 33,
KIM fails to explicitly teach, wherein the component radio frequency signal comprises third signals, wherein the component radio frequency signal is determined based on at least one of a first number of the third signals or types of the third signals
However, in the same field of endeavor, Tertinek teaches, wherein the component radio frequency signal comprises third signals, wherein the component radio frequency signal is determined based on at least one of a first number of the third signals or types of the third signals (Tertinek; [0029] …the interfering signal 103 may occur at the input of the mixer 120 due to crosstalk from other components of the receiver or external components).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030])

Regarding Claim 29, KIM-Tertinek teaches, the communication device of claim 28,
KIM fails to explicitly teach, wherein the third signals are reference signals, wherein the component radio frequency signal is determined to exclude reference signals  
However, in the same field of endeavor, Tertinek teaches, wherein the third signals are reference signals, wherein the component radio frequency signal is determined to exclude reference signals (Tertinek; [0029] …the interfering signal may originate from a second LO signal for a second mixer).  In some examples, the interfering signal 103 may be an intermodulation product).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030])

Regarding Claims 30 and 35, KIM-Tertinek teaches, the claims 27 and 33,
KIM fails to explicitly teach, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively,
wherein a number of reference signals of the component radio frequency signal is the smallest number from the second numbers.
However, in the same field of endeavor, Tertinek teaches, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively (Tertinek; [0030]… if the undesired signal component is a modulated transmit signal, the frequency of the interfering signal 103 may be equal or similar to a carrier frequency of the undesired signal component of the RF signal 101),
wherein a number of reference signals of the component radio frequency signal is the smallest number from the second numbers (Tertinek; [0030]…The signal generation unit 110 may, e.g., modulate a phase and/or an amplitude of the reference signal to generate a spurious sideband tone as the second signal component of the LO signal 111).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over KIM-Tertinek in view of Podkamien et al. (Podkamien hereafter) (US 20160294227 A1).

Regarding claim 31, KIM-Tertinek teaches, the communication device of claim 30,
KIM-Tertinek   fails to explicitly teach, wherein the processor is configured to determine a signal to noise ratio based on the radio frequency signal, wherein the shift frequency is determined based on the signal to noise ratio
However, in the same field of endeavor, Podkamien teaches, wherein the processor is configured to determine a signal to noise ratio based on the radio frequency signal, wherein the shift frequency is determined based on the signal to noise ratio (Podkamien; [0036] … the signal-quality is determined by obtaining a signal-to-noise-ratio (SNR) value of each detected communication signal… computing a value based upon at least one of the level of power reduction over time, the shifting of frequency).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM-Tertinek  to include the above recited limitations as taught by Podkamien in order to select the wireless power outlet (Podkamien; [0034]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YI et al. (YI hereafter) (US 20180035416 A1).

Regarding claim 37, KIM teaches, the method of claim 36,
KIM fails to explicitly teach, wherein the component radio frequency signal is in accordance with a radio communication technology
However, in the same field of endeavor, YI teaches, wherein the component radio frequency signal is in accordance with a radio communication technology (handling a direct current (DC) subcarrier in a new radio access technology (NR) carrier in a wireless communication system).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by YI in order to 
handle of  DC subcarrier in which different subband are potentially allocated  (YI; [0008]).

Claims 38-42 are  rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Xue et al. (Xue hereafter) (US 20170245278 A1).

Regarding claim 38, KIM teaches, the method of claim 36,
KIM fails to explicitly teach, further comprising: determining the component radio frequency signal based on second component radio frequency signals,  
wherein the second component radio frequency signals are based on the radio frequency signal and associated with second frequencies related to the radio frequency signal represented in the frequency domain, respectively
However, in the same field of endeavor, Xue teaches, determining the component radio frequency signal based on second component radio frequency signals (S1002), 
wherein the second component radio frequency signals are based on the radio frequency signal and associated with second frequencies related to the radio frequency signal represented in the frequency domain, respectively (Xue; [0227-0231]…See Fig. 10 …[0229] … on the carrier by using second signaling … where the second DC subcarrier is corresponding, in the frequency domain, to a center frequency location at which the base station sends the carrier).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Xue in order to reduce interference (Xue; [0221]).

Regarding claim 39, KIM-Xue teaches, the method of claim 38,
KIM fails to explicitly teach, wherein the component radio frequency signal comprises third signals,
wherein the component radio frequency signal is determined based on at least one of a first number of the third signals or types of the third signals
However, in the same field of endeavor, Xue teaches, wherein the component radio frequency signal comprises third signals (Xue; [0017] … the processing module is further configured to determine at least one third DC subcarrier),
(Xue;  See fig. 10  S1001, S1002, S1003).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Xue in order to 
reduce interference (Xue; [0221]).

Regarding claim 40, KIM-Xue teaches, the method of claim 39,
KIM fails to explicitly teach, wherein the third signals are reference signals
However, in the same field of endeavor, Xue teaches, wherein the third signals are reference signals ([0024] … if the second DC subcarrier does not overlap the third DC subcarrier, transmit, on the second DC subcarrier, at least one of the following signals: a reference signal, a control channel, or a data signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Xue in order to 
reduce interference (Xue; [0221]).


Regarding claim 41, KIM-Xue teaches, the method of claim 39,
KIM fails to explicitly teach, wherein the types of the third signals are signal types belong to a group of signal types consisting of:
cell specific reference signal; 
user equipment specific reference signal; 
demodulation reference signal; 
channel state information reference signal; 
pilot signal;
However, in the same field of endeavor, Xue teaches, wherein the types of the third signals are signal types belong to a group of signal types consisting of:
cell specific reference signal ( Xue; Table 2 and Table 3 CRS); 
 (Xue; Table 2 and Table 3); 
demodulation reference signal (Xue; Table 2 and Table 3); 
channel state information reference signal (Xue; Table 2 and Table 3);
 pilot signal  (Xue; Table 2 and Table 3 );
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM to include the above recited limitations as taught by Xue in order to reduce interference (Xue; [0221]).

Regarding claim 42, KIM-Xue teaches, the method of claim 38, 
Kim teaches, wherein the component radio frequency signal is determined to exclude reference signals (Kim; [0045]it is difficult to allocate any subcarrier carrying neither data nor reference signal, such as system DC subcarrier, within the resource blocks forming the narrowband region.).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over KIM-Tertinek-Xue.

Regarding claim 43, KIM-Xue teaches, the method of claim 38,
KIM-Xue  fails to explicitly teach, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively,
wherein a number of reference signals of the component radio frequency signal is the smallest number from the second numbers.
However, in the same field of endeavor, Tertinek teaches, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively (Tertinek; [0030]… if the undesired signal component is a modulated transmit signal, the frequency of the interfering signal 103 may be equal or similar to a carrier frequency of the undesired signal component of the RF signal 101),
(Tertinek; [0030]…The signal generation unit 110 may, e.g., modulate a phase and/or an amplitude of the reference signal to generate a spurious sideband tone as the second signal component of the LO signal 111).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM-Xue to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030])

Claim 44 is  rejected under 35 U.S.C. 103 as being unpatentable over KIM-Tertinek-Xue   in view of Wendler et al (Wendler hereafter) (US 20100048143 A).

Regarding Claim 44, KIM-Tertinek-Xue   teaches, the method of claim 43, further comprising:
determining a third filtered signal based on filtering the second signal,
wherein the second signal is filtered based on a second frequency range
wherein fourth component signals based on the second signal are associated with fourth frequencies related to the second signal represented in the frequency domain
wherein the fourth frequencies are not comprised in the second frequency range, wherein the third filtered signal is determined based on the fourth component signals
However, in the same field of endeavor, Wendler teaches, determining a third filtered signal based on filtering the second signal,
wherein the second signal is filtered based on a second frequency range (Wendler; [0006] …in order to generate a third signal V.sub.3 with a third frequency f.sub.3(t) compensated by the measurement frequency f.sub.1 relative to the first frequency (f.sub.1+f.sub.1(t))/N of the first signal V.sub.1),
wherein fourth component signals based on the second signal are associated with fourth frequencies related to the second signal represented in the frequency domain (in order to generate a fourth signal V.sub.4 with a fourth frequency f.sub.4(t) compensated by the measurement frequency f.sub.1 
relative to the second frequency (f.sub.1+f.sub.1(t))/M of the second signal V.sub.2.),
wherein the fourth frequencies are not comprised in the second frequency range, wherein the third filtered signal is determined based on the fourth component signals (The averaging result contains only the spectral components of the phase noise f.sub.1(t) contained in the third and fourth signal V.sub.3 and V.sub.4 of the signal source 100, but not the spectral components of the phase noise f.sub.21(t) and f.sub.22(t) of the controlled first and second reference-signal source 113 and 123 also contained in the third and fourth signal V.sub.3 and V.sub.4 and not correlated with one another).

Claim 45 is  rejected under 35 U.S.C. 103 as being unpatentable over KIM-Tertinek -Xue-Wendler in view of Martinez et al. (Martinez hereafter) (US 20170331646 A1).

Regarding claim 45 KIM-Tertinek -Xue-Wendler teaches, the method of claim 44,
KIM-Xue-Wendler fails to explicitly teach wherein the second component radio frequency signals are associated with a third number of reference signals of the second component radio frequency signals, wherein the component, radio frequency signal is determined based on the third number
However, in the same field of endeavor, Tertinek teaches, wherein the second component radio frequency signals are associated with a third number of reference signals of the second component radio frequency signals, wherein the component, radio frequency signal is determined based on the third number (Tertinek; [0052] …intermodulation between the first signal component of the LO signal 311 and a further signal (e.g. another LO signal), so that apart from the first signal component and its harmonics additional (spurious) components comprising sum and difference frequencies of the first frequency and a frequency of the further signal are present at the input of the mixer 320).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM-Xue-Wendler  to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030]).
KIM-Xue-Tertinek-Wendler fails to explicitly teach wherein a width of a third frequency range that comprises the second frequencies is a width of the second frequency range
However, in the same field of endeavor, Martinez teaches, wherein a width of a third frequency range that comprises the second frequencies is a width of the second frequency range (Martinez; [0028] particular wrap-around effect is due to the circular frequency shift operation applied to signal S3 of FIG. 4B within the range of sampling bandwidth SBW1. In addition, it can be seen that the width of the gap between CB2 and CB1 (i.e., the width of the frequency range between the highest frequency of CB2 and the lowest frequency of CB1), or IG2, is equal to the sum 
of the widths of OG' and OG'').
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of KIM-Xue-Tertinek-Wendler to include the above recited limitations as taught by Martinez in order to improve over conventional multi-band bandwidth compression and expansion solutions (Martinez; [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/W.T/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416